           Case 5:21-cv-00344-JKP Document 19 Filed 08/31/21 Page 1 of 47




                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                     SAN ANTONIO DIVISION

H.W, by and through her next
friend, JENNIE W.,

         Plaintiff-Appellant,

v.                                                                       Case No. SA-21-CV-0344-JKP

COMAL INDEPENDENT SCHOOL
DISTRICT,

         Defendant-Appellee.

                               MEMORANDUM OPINION AND ORDER

         This is an appeal from an administrative due process hearing under the Individuals with

Disabilities Education Act (“IDEA”). Before the Court is “an electronic copy of the certified ad-

ministrative record in Texas Education Agency special education due process hearing docket num-

ber 336-SE-0820.” See Notice of Filing (ECF No. 12).1 And in accordance with its Briefing Sched-

ule (ECF No. 11), the Court has under consideration Appellant’s Brief (ECF No. 14) and Appel-

lant’s Reply Brief (ECF No. 18). Similarly, it has under consideration Defendant’s Motion for

Summary Judgment (ECF No. 16), which the Court construed as an appellate brief when it denied

the motion as unnecessary. See ECF No. 17. The parties have informed the Court that they “do not


1
  The Administrative Record consists of five volumes plus miscellaneous documents. The appealed decision, admin-
istrative pleadings, and correspondence comprise Volume I. Volume II contains Joint Exhibits (J-1 to J-16) submitted
by the parties at the administrative hearing. Volumes III and IV contain the exhibits proffered respectively by the
Appellant (Exhibits P-1 to P-21) and Appellee (Exhibits R-1 to R-35) at the hearing. Volume V contains transcripts
of all transcribed proceedings.

In general, the Court will cite to the administrative record generically as “R.” with a page reference to the sequential
page-numbering at the lower right-hand corner. Appellant provides similar cites but Appellee cites to the Volume #
with undefined specific page references. While Appellee fails to explain how it determines its cited page numbers, the
Court has deduced that it uses the page numbers provided by Adobe for each Volume. Such page-number usage
certainly has some appeal for those reviewing the documents through Adobe. The better practice, however, is to use
a page-numbering system that enables all reviewers to find the cited page, whether or not the reviewer conducts the
review through Adobe. Appellee’s cited pages create some confusion.
           Case 5:21-cv-00344-JKP Document 19 Filed 08/31/21 Page 2 of 47




anticipate the necessity of a hearing for receiving additional evidence.” See ECF No. 13. Never-

theless, both sides have attached documents to their respect briefs. See ECF Nos. 14-1; 16-1, 16-

2, and 16-3. The appellate record is now complete, and the Court is prepared to rule. After consid-

ering the full appellate record, all additional evidence presented, the arguments of the parties, and

the applicable law, the Court affirms the Decision of the Hearing Officer and finds that the pre-

ponderance of the evidence supports finding that the challenged individualized education program

(“IEP”) appropriately addresses H.W.’s educational needs and that the District has complied with

the procedural aspects of the IDEA, except for a procedural error recognized and addressed by the

Hearing Officer.

                                              I. BACKGROUND

        Plaintiff-Appellant H.W., an elementary student in the Comal Independent School District

(“Comal ISD,” “the District,” “Defendant,” or “Appellee”), is eligible for special education and

related services as a student with various medical issues, including Down Syndrome (also referred

to as Trisomy 21), attention deficit hyperactivity disorder (“ADHD”), and a speech impairment.

R. 516, 2074. She appeals from a partially adverse due process hearing decision issued with respect

to her IEP for the 2020-21 school year.

A. Pre-Kindergarten and Kindergarten

        In April 2017, H.W.’s mother2 requested a Full and Individual Evaluation (“FIE”) due to

concerns that H.W. “may require specially designed instruction.” R. 158. The mother “requested

that cognition not be assessed,” R. 167, and the District “agreed not to test in that area,” at that

time, R. 1571; see also R. 2119. H.W. qualified for “special education supports and services as a


2
 At times the Court will use the term “parents” even though some records indicate that the mother may have partici-
pated more extensively. Nothing of record indicates that the parents were in any disagreement regarding the educating
of their daughter.


                                                         2
         Case 5:21-cv-00344-JKP Document 19 Filed 08/31/21 Page 3 of 47




student with an Other Health Impairment (Down’s Syndrome) and a Speech Impairment.” R. 170.

The FIE resulted in a May 23, 2017 meeting of an Admission, Review, and Dismissal (“ARD”)

Committee (“ARDC”) to develop an IEP for H.W. for the 2017-18 school year (Kindergarten).

See R. 185.

       Following that ARD meeting, the District listed H.W.’s Kindergarten instructional setting

as “mainstream.” R. 182, 205. And commencing August 2017, H.W. would receive (1) occupa-

tional therapy for thirty minutes, once per week for three weeks in each grading period and (2)

speech language therapy for thirty minutes, six times per nine weeks, with all other instruction in

the general education setting. R. 183, 203-04. H.W. would receive facilitated math and reading

inclusion jointly in general and special education. R. 183, 203. With respect to H.W.’s least re-

strictive environment (“LRE”), the District noted that her instructional day was “commensurate

with that of students without disabilities.” R. 200. The committee recommended that H.W. “re-

ceive ALL instruction and services in the general education setting with supplementary aids and

services.” Id. The District rejected a full general education setting because H.W.’s speech impair-

ment required a setting “less distracting . . . than the general education classroom.” R. 201. The

benefits of removing H.W. from general education classroom for speech therapy outweighed any

anticipated harmful effects. R. 202. For April and May 2018, her speech language therapy was

modified slightly. See R. 183-84, 203, 247.

B. First Grade and Second Grade

       When the ARDC met in April 2018, it altered the IEP to more of a joint general and special

education setting for the 2018-19 school year (First Grade). R. 247-48. But the LRE analysis re-

mained essentially unchanged. See R. 245. On November 5, 2018, the District amended H.W.’s

IEP to provide more inclusion support and some resource instruction for math and reading. See R.



                                                3
         Case 5:21-cv-00344-JKP Document 19 Filed 08/31/21 Page 4 of 47




300-03. A resource setting is a “special education setting . . . where direct instruction can be pro-

vided to the student at a different ability level that the general education grade level.” R. 2122.

       In January 2019, Anissa Moore, a Behavior Analyst, conducted an Independent Functional

Behavior Assessment (“FBA”) “to help he ARD committee further identify function(s) of [H.W.’s]

maladaptive behaviors.” R. 305. Ms. Moore observed H.W. “two separate days across multiple

settings (special education class, general education class, library, lunch, restroom, and hallway

transitions).” R. 306. On both days, H.W. “demonstrated maladaptive behaviors that interfered

with her learning and/or the learning of others.” R. 309. She noted that H.W. “received accommo-

dated assignments” and “consistent intermittent verbal praise throughout work activities for on-

task behavior.” R. 306. She described an environment with close monitoring, one-on-one instruc-

tion, and needed prompts and encouragement. Id.

       Ms. Moore listed four target behaviors of the District’s current FBA: (1) physical aggres-

sion, defined as hitting or kicking peers or adults and banging head on wall or table; (2) non-

compliant behaviors, defined as “saying ‘no’, ‘uh-uh’, refusing to comply with teacher directive”;

(3) unexpected verbal responses, “defined as yelling, screaming, or loud vocalizations that result

in class disruption”; and (4) property destruction, “defined as swiping items off of furniture, pull-

ing things off of shelves or walls, or knocking over equipment.” Id. District staff indicated that

H.W. would engage in moderate physical aggression toward adults on a daily basis, mild physical

aggression towards peers on an hourly-to-daily basis, moderate aggression toward environment or

property destruction on an hourly-to-daily basis, and moderate elopement (leaving assigned area)

daily with an average of leaving classroom once per day and leaving assigned area four times per

day). R. 308. The analyst “primarily agree[d]” with the District’s targeted behaviors and felt that

her “data sources and independent analysis support[ed] their findings.” R. 309.



                                                  4
         Case 5:21-cv-00344-JKP Document 19 Filed 08/31/21 Page 5 of 47




       The District sought further revisions of the IEP in February and March 2019. See R. 315,

329. And at the annual ARDC meeting held on March 25, 2019, for the 2019-20 school year (Sec-

ond Grade), the District noted that, for reading, speech, and math, the impact of H.W.’s “disability

affects her involvement in the general curriculum as it requires specially designed instruction for

adjusting the pacing, delivery, and content of instruction.” R. 386-89. For the first time, the District

recommended that H.W. “receive part or all instruction in a special education setting.” See R. 419.

It rejected the general education classroom setting as LRE on four grounds: (1) such setting “pro-

hibits the student from achieving all goals/objectives” in her IEP, (2) H.W. “requires instruction

based on present competencies which are significantly below current grade placement,” (3) nec-

essary modifications “cannot be implemented in the general education classroom without elimi-

nating essential components of the general curriculum/activity,” and (4) her speech impairment

still required a less distracting setting. Id. The benefits of removing H.W. from general education

classroom for these reasons outweighed any anticipated harmful effects. R. 420. Both the parents

and the District recommended extended school year (“ESY”) services. R. 421. Several special

education components were added for the remainder of the 2019 Spring semester and continued

through the 2019-20 school year. See R. 421-22.

       At that time, the curriculum was modified to add “pre-K to prerequisite skills level,” so the

curriculum would have to be done at that level. R. 2127. H.W.’s instructional setting was now

characterized as “Resource Room/Services less than 21%” rather than mainstream. See R. 424.

Her final report card for the First Grade reflects that she was “Promoted to Second Grade” even

though every academic area received a mark indicating “Below Grade Level and Requires Urgent

Intervention.” See R. 655-57. Her general education teacher for math and science in Second Grade,

Kim Prater, R. 2733-35, testified that H.W. “really was not ready for second grade,” R. 2764.



                                                   5
         Case 5:21-cv-00344-JKP Document 19 Filed 08/31/21 Page 6 of 47




       On August 22, 2019, the District revised the annual ARD following discussions regarding

transportation services and increasing inclusion support. See R. 469-70. On November 6, 2019,

the District informed H.W.’s mother that additional information suggests that H.W. “is having

trouble making academic progress or regressing,” and that a cognitive evaluation would be helpful

to “provide necessary and important data about [H.W.’s] current levels of intellectual functioning.”

R. 1571. The District again revised the annual ARD on November 7, 2019, to address proposed

changes to H.W.’s goals for social studies, math, writing, and reading; objectives, accommoda-

tions, and schedule of services regarding resource for math and reading. R. 486-87, 495. These

actions were proposed because H.W. had “not made expected progress towards her goals” and had

not “met expected progress in the past 2 grading periods.” R. 495. Although the mother had re-

quested more rigorous goals at the prior annual ARD, she did “not want her request to increase

rigor in goals to impact how the campus plans for [H.W.] now that she has not made progress in

two grading periods.” R. 488. The District reviewed and altered goals, added “a visual daily sched-

ule as a new accommodation,” increased resource time for math and reading, and altered speech

therapy sessions. R. 489, 495. These alterations put the goal levels where the District had originally

planned to set them prior to the mother’s request for more rigorous goals.

C. Third Grade IEP

       The present dispute began on March 4, 2020, when the ARDC developed H.W.’s IEP for

the 2020-21 school year (Third Grade). See R. 515. It noted that the next FIE was due April 30,

2020. Id. Math and reading assessments showed a decline in percentage correct from Spring of

First Grade to the Fall and Winter of Second Grade. R. 528. And for both First and Second Grade,

H.W. had a one percentile ranking. Id. Ms. Prater, H.W.’s general education science and math

teacher, opined that H.W. “was not ready for third grade” because “the content was very



                                                  6
         Case 5:21-cv-00344-JKP Document 19 Filed 08/31/21 Page 7 of 47




overwhelming . . . even with the modifications and the accommodations . . . and she was not

successful in the second grade.” R. 2764. According to Ms. Prater, H.W. needed more academic

support and her general education math and science instruction was not appropriate for her. Id.

When asked whether H.W. had made “progress in those areas over the course of the year,” she

stated that “there were a couple of bright spots . . . where she might get one answer right, but, no,

she did not.” R. 2764-65. She agreed to the proposed placement because she felt that H.W. “is

partly not in her least restrictive environment that would allow her to bloom and learn and grow

and excel.” R. 2768.

       After reviewing H.W.’s competencies and then-present levels of educational performance,

the ARDC determined that H.W.’s impairments affect her involvement and progress in the general

education curriculum. R. 529. With respect to LRE, the District noted numerous efforts to modify

and supplement H.W.’s participation in general education but found them insufficient for H.W.

“to make progress towards her goals.” R. 550. Although the District found that H.W. would “re-

ceive an academic and social benefit from participation in the general education setting,” it also

found that her presence in such setting also has an adverse impact on the class because “[s]he often

makes grunting noises, she will strike at other students, and at times will swipe materials off

desks.” Id. It further found that the benefits of H.W. “spending most of her day in general education

class has diminished as the academic, functional, and social gap have increased during her 2nd

grade year.” R. 550-51. While H.W. continued “to benefit from peer models in the general educa-

tion class,” she progressed more when receiving “instruction in the resource classroom,” which

“may be attributed to the small group environment and fewer distractions.” R. 551.

       The ARDC thus again recommended that H.W. “receive part or all instruction in a special

education setting.” See id. It rejected the general education classroom setting as LRE for the same



                                                 7
         Case 5:21-cv-00344-JKP Document 19 Filed 08/31/21 Page 8 of 47




reasons stated in the prior ARD meeting, except that it no longer found that the general education

setting prohibited H.W. “from achieving all goals/objectives” in her IEP and added another reason

– H.W.’s “behavior/needs are such that [she] requires a structured/specialized environment for

implementation of the IEP and BIP [(Behavior Intervention Plan)] and/or that [she] and/or other

students would not benefit satisfactorily from instruction in the general education classroom.”

Compare R. 419 with R. 551. As was the case for the prior school year, the benefits of removing

H.W. from general education classroom for the stated reasons outweighed any anticipated harmful

effects. See R. 552.

       The District identified seven challenging behaviors: (1) inappropriate physical contact; (2)

pulling own pants or underwear down outside restroom; (3) restroom accidents; (4) inappropriate

verbal responses such as grunting sounds or continuous groaning sounds; (5) swiping; (6) elope-

ment or leaving class or assigned area; and (7) noncompliance such as yelling “No”, screaming,

crying, sitting on floor, and kicking feet. R. 569. Behavior 1 was consistent but “very unpredicta-

ble” and biting seemed to be reduced. R. 2778. Behaviors 2, 3, and 7 were “pretty consistent” and

H.W. still had restroom accidents. Id. With respect to leaving class, she had improved, and that

behavior had lessened. Id. One of these seven “behaviors would occur daily.” R. 2779.

       For the remainder of the 2020 Spring semester, H.W. would receive increased facilitated

support by special education staff and increased language and math resource. Compare R. 422

with R. 553. And for the 2020-21 school year, she would spend 230 minutes per day in special

education, plus additional special education time for speech. See R. 554. That transition would

require enrollment in a different elementary school and her instructional setting would change

from a resource-room oriented setting to a self-contained setting. See R. 556. The new campus

would still provide access to peers and H.W.’s siblings would have the opportunity to attend the



                                                8
         Case 5:21-cv-00344-JKP Document 19 Filed 08/31/21 Page 9 of 47




same campus. R. 2085. But other than her siblings, H.W.’s current peers would not be at the new

campus. Id.

       H.W.’s placement would change to an “essential academics classroom.” R. 560, 2076.

Such a classroom is a full special education setting without any typically developing students re-

ceiving their primary instruction in the classroom. R 2076, 2823-24. But the placement in an es-

sential academics setting would still present H.W. with (1) access to appropriate role models and

non-disabled peers, (2) opportunity for social interaction, and (3) some access to general education.

R. 2161. Such access and opportunities would arise during her time in the general education class-

room, at lunch and recess, and during her specials. R. 2161-62. “Essential Academics” is a “life

skills program” that is

       very robust, very engaging, has scope and sequence, has high rigor, [and] has high
       staff-to-student ratio. It is really a place with many flexible options for station
       teaching, modeling, grouping. It has opportunity for multisensory instruction in a
       way that we can use movement, music, all kinds of modalities to seal learning. It is
       also . . . an opportunity to allow less distraction, less opportunity for frustration,
       different ways to redirect and help children with regulation. It is a place that allows
       for a different kind of pacing. But it is also an exceptionally positive environment
       that is very vibrant . . ..
R. 2798 (modifying format). Students may be placed in such a setting due to behavioral difficulties

and the format allows the District “to diminish those behaviors significantly so they do not present

in the same way that they might in a general ed location.” R. 2824.

       Such setting would employ an alternative curriculum which would involve repetitive

hands-on activities and would not involve modification of the material presented in the general

education classroom. R. 2125. More specifically, an alternative curriculum presents “more hands-

on activities, more real life examples,” and is “repetitive,” whereas a “[m]odified curriculum fol-

lows more closely to the grade level” but “may be “a couple of grade levels below” and is “still

very much a paper-pencil type of tasks or activities.” Id. H.W.’s current campus lacks specially


                                                 9
         Case 5:21-cv-00344-JKP Document 19 Filed 08/31/21 Page 10 of 47




trained education personnel to implement the newly proposed IEP. See R. 556.

        Lisa Humphrey, employed by the District as “an instructional specialist in the elementary

campuses,” R. 2586, testified that placement in an alternative curriculum was appropriate for H.W.

because the District was “already modifying the work that [H.W. was ] doing so far off grade

level.” R. 2613. She also expressed concerns about H.W. being “taught in isolation” in her current

placement where “there is not another student who is receiving instruction on her same level” in

either the general education or resource setting. R. 2613-14. She testified that, although the curric-

ulum is modified in general education for H.W., she did not feel that H.W. was “engaging with the

class” – “even though she’s included in the setting . . . her instruction is still isolated.” R. 2614.

The isolated instruction has negative effects and H.W. “needs more support than what she’s get-

ting.” Id.

        Ms. Humphrey testified that H.W. “needs alternative curriculum . . . she needs to learn in

a group setting with students who are learning at her level” and she thought it would help with

behavioral issues. Id. “[T]here are benefits to a placement that would show those supports.” R.

2614-15. There are benefits to being instructed with peers working at the same level in the essential

academics setting. R. 2615-16. She agreed that H.W. would also benefit from spending time in the

general education setting around non-disabled peers so that she could see them modeling behavior,

to obtain some social interaction, and to receive some of that curriculum. R. 2616. And she felt

that the proposed IEP provided the least restrictive environment to provide what H.W. needs. Id.

Having taught Essential Academics for nine years, she adamantly stated that “there’s just a lot of

functional supports that are built in, things that would help [H.W.] both academically and the func-

tional place.” R. 2615. She described H.W.’s educational program in general as “very unique” with

various accommodations and modifications. R. 2593-94.



                                                 10
        Case 5:21-cv-00344-JKP Document 19 Filed 08/31/21 Page 11 of 47




       H.W.’s mother disagreed with all proposed goals and services. R. 560-61. She also disa-

greed with the statement of potential harmful effects from removing H.W. from the LRE, because

it did not include the “additional effect of family and peer separation and segregation,” which the

District noted. R. 560.

       On March 16, 2020, the District suspended direct in-person instruction due to Covid-19

concerns. R. 559. Those concerns also caused the District to postpone the April 2020 FIE. R. 607.

In addition, the District emailed H.W.’s mother regarding an April 3, 2020 IFP Amendment that

would remain in effect until the return of in-person instruction. See R. 1717-22 (Ex. R-25). The

District reconvened the ARD meeting on May 14, 2020, in a virtual setting to comply with health

and safety recommendations. R. 559. But because the committee did not reach a mutual agreement,

the ARD meeting was recessed again until later in May 2020. R. 561, 565.

       The committee reconvened again on May 28, 2020. R. 563. At that time, the District rec-

ommended ESY and, based upon “data collected and reported in the PLAAFP” (“Present Levels

of Academic Achievement and Functional Performance”) (found at R. 516-28), it recommended

“services where specialized individual instruction can be offered to [H.W.].” Id. H.W.’s mother

“disagreed with present levels and the services that were proposed in previous meeting,” and “re-

quested an Independent Educational Evaluation (“IEE”) in order to obtain additional data for the

ARDC to consider for the development of the IEP.” Id. The committee accepted new information

in an FBA (found at R. 566-84), agreed to changes in the BIP; recommended goals that it found

appropriate despite the mother’s disagreement, stated its belief “that the recommendations made

are appropriate for [H.W.’s] needs and were based on data collected,” and accepted the request for

an IEE. R. 563-64.




                                                11
        Case 5:21-cv-00344-JKP Document 19 Filed 08/31/21 Page 12 of 47




D. Third Grade and Due Process Challenge

       H.W.’s mother continued to disagree with the recommended placement change and, on

August 31, 2020, requested an administrative due-process hearing in accordance with the IDEA.

R. 26-27, 2036. Among other things, she challenged the proposed blended placement on the

grounds that it was not the least restrictive environment required by the IDEA. See R. 29-32.

       In September 2020, the District amended H.W.’s IEP to account for a remote learning con-

tingency plan. R. 610. H.W.’s mother agreed to the proposed change and waived the five-school-

day waiting period before the implementation of the proposed IEP but limited her agreement to

remote learning only. See R. 610, 613. The mother specifically stated that she was not in agreement

with the suggested PLAAFP and her consent regarding remote learning “has no bearing on any

previous disagreements [with] ARDs or due process hearings.” R. 613.

       On October 22, 2020, a Due Process Hearing Officer, Brenda Rudd, conducted a prehear-

ing conference. See R. 2032-40. The relevant time-period to be considered at the hearing went

back to August 31, 2019. R. 2036.

       On January 3, 2021, Sabina Duhon conducted an Independent Educational Evaluation for

Speech and Language. R. 677-704. She recorded mild-to-moderate impairment in attentiveness,

moderate-to-severe impairment in receptive language, and severe impairment in both speech and

expressive language. R. 697. Her overall impression was that H.W. has a communicative disorder

that affects her educational performance resulting in a need for specially designed instruction

and/or related services and supports. R. 703. She testified that “the more access that [H.W.] has to

her same age and grade level peers for communication the better.” R. 2513. She viewed the general

education setting as “ideal for [H.W.] because she can learn from [her peers].” Id.




                                                12
        Case 5:21-cv-00344-JKP Document 19 Filed 08/31/21 Page 13 of 47




       H.W.’s parents obtained an IEE on January 6, 2021. See R. 707-22. Licensed Psychologist

Laura Eskridge, Ph.D. (“Dr. Eskridge”) independently evaluated H.W.’s then current behavioral,

intellectual, and academic functioning and conducted an FBA. R. 707. She characterized the March

2020 proposed changes as “a significant alteration” to H.W.’s educational placement. Id. She noted

several caveats regarding her evaluation: (1) “the evaluation was requested and completed during

the COVID-19 pandemic, impacting not only [the] educational environment but also testing and

data collection”; (2) H.W. “received her education solely in a virtual environment, dissimilar to

her placement during the majority of the 2019-2020 school year”; (3) all observations occurred

virtually; and (4) testing was not done face-to-face. R. 708. After reviewing H.W.’s progress, Dr.

Eskridge noted that H.W. had met or exceeded mastery criteria on ten of twelve IEP goals by

October 2020, and the other two goals indicated “great progress” or “excellent growth.” R. 709-

10.

       In conducting her FBA, Dr. Eskridge recorded two behaviors that appear to most frequently

impact H.W.’s current functioning in the classroom – inappropriate physical contact and off-task

or inattentive behavior. R. 715. She recorded mild, daily-to-weekly inappropriate physical contact

and moderate, daily off-task or inattentive behaviors. R. 716. No one observed either elopement

or noncompliance during virtual instruction. R. 715. She also viewed swiping as unnecessary for

behavioral intervention. R. 716.

       Dr. Eskridge limited both her summary and recommendations to available information. See

R. 718. In her summary, she again noted that the pandemic prevented her from testing H.W. “via

standardized, face-to-face assessment”; thus, the “evaluation of [H.W.’s] intellectual abilities as

well as her academic and adaptive behavior skills could not be assessed directly.” Id. She instead

focused on parent-and teacher-rated measures and interviews. Id. She further noted that the



                                                13
         Case 5:21-cv-00344-JKP Document 19 Filed 08/31/21 Page 14 of 47




“teacher-rated measures could not be interpreted with confidence,” because they had only inter-

acted with H.W. through the virtual learning environment. Id.

        In her recommendations, Dr. Eskridge stated: H.W.’s “programming, which is a combina-

tion of facilitated general education and special education/resource instruction, appears appropri-

ate for her needs.” Id. Although she recommended “some additions/modifications to her current

programming,” she found that District records indicate that H.W. “has made academic, social, and

behavioral progress under her current programming.” Id. Because H.W. had “demonstrated im-

provement on the majority of her IEP goals from May 2019 to October 2020 . . . removal from her

home campus and placement in a more restrictive environment appears inappropriate for [H.W.],

at this time.” Id.

        The Hearing Officer commenced the due process hearing on January 18, 2021. See R. 2041.

Sixteen joint exhibits were admitted. R. 2044, 2056. Appellant offered sixteen of her twenty-one

listed exhibits without objection and the Hearing Officer admitted each of those. See R. 2044-45,

2052. She did not offer three exhibits and withdrew two others. R. 2045, 2051. Similarly, the

Hearing Officer admitted nineteen exhibits offered by the District, with one withdrawn and admis-

sion of others withheld until they were offered through specific witnesses. See R. 2046-47, 2052-

55.

        Three witnesses (Carolina Ferrell, Shelby Smith, and Brooke Simmons) testified on Janu-

ary 19, 2021, and the Hearing Officer admitted eight more exhibits (Exhibits 1, 6, 7, 9, 10, 11, 34,

and 35) offered by the District. See R. 2063-64. The District employed Ms. Ferrell as a special

education coordinator. See R. 2073. Ms. Smith worked as H.W.’s special education teacher and

case manager from 2018 through 2020. R. 2195-98. Ms. Simmons worked as “the coordinator of

psychological services” for the District. R. 2314.



                                                14
        Case 5:21-cv-00344-JKP Document 19 Filed 08/31/21 Page 15 of 47




       The next day, five witnesses (Georgia Joudah, Ms. Duhon, Dr. Eskridge; Ms. Humphrey;

and Gena Bennett) testified, and the Hearing Officer admitted four additional exhibits (Exs. 3 and

5 from Appellant and Exs. 16 and 18 from the District). R. 2399-2400. The District employed Ms.

Joudah as a “behavior analyst.” R. 2402. Ms. Duhon worked as a private speech pathologist with

a master’s degree. R. 2488. She testified “as an expert speech pathologist,” without objection. R.

2490. Dr. Eskridge testified “as an expert in school psychology,” without objection. R. 2529. The

District employed Ms. Bennett as a “speech/language pathologist,” R. 2637.

       Three witnesses (Ms. Prater, Michele Martella, and Ms. Simmons (again)) testified on Jan-

uary 21, 2021. R. 2730. The Hearing Officer admitted five additional exhibits from the District

(Exs. 13, 30, 31, 32, and 33). R. 2731. The District employed Ms. Martella as “executive director

for special education services.” R. 2790.

E. Decision of Hearing Officer and Appeal

       The Hearing Officer issued her decision on March 19, 2021. See R. 1-21. As found by the

Hearing Officer, for her first three years of schooling at Comal ISD, H.W. primarily received her

educational instruction in a general education setting. R. 2; accord R. 2076-77. Nevertheless, as

the above recitation of the evidence reflects, while she was primarily in a general education setting,

she received gradually increased amounts of inclusion support (special education services provided

in the mainstream classroom) and time in a special education setting where students get more

focused instruction, i.e., a resource room. See also R. 2242-43 (discussing amendment to her 2018

IEP). The Hearing Officer recognized these changes. See R. 2-9. H.W. had a modified educational

curriculum, which means it was “not at . . . .the student’s grade level,” R. 553, 2120, which the

Hearing Officer also recognized, see R. 15. H.W.’s modified curriculum was “[v]ery scaffolded

down,” like a prerequisite to what was being taught in the regular curriculum. R. 2599. The District



                                                 15
        Case 5:21-cv-00344-JKP Document 19 Filed 08/31/21 Page 16 of 47




modified her curriculum from a second-grade level to a pre-kindergarten or kindergarten level,

depending on the particular skill. R. 2127, 2601. And, while in a general education classroom, a

special education staff member was with her at all times. R. 2246-47, 2741. This staff member

would work with her on the modified curriculum and would provide attention, prompts, and rein-

forcers to encourage her to do her tasks. R. 306.

       After gradually tinkering with H.W.’s IEP to include more and more special education

time, the District proposed a more significant change to a blended placement in March 2020. This

placement would include less time in general education setting than previously, and more time in

a self-contained special education setting. R. 556. This proposal led to the due process hearing.

After taking testimony and evidence, the Hearing Officer determined, among other things, that the

District’s proposed placement for H.W. was appropriate. See R. 1-21. H.W., through her mother,

now appeals the special due process hearing.

                                                 II. IDEA

       “The Individuals with Disabilities Education Act (IDEA or Act) offers States federal funds

to assist in educating children with disabilities.” Endrew F. ex rel. Joseph F. v. Douglas Cty. Sch.

Dist. RE-1, 137 S. Ct. 988, 993 (2017). When a State accepts the offer of funds, it “pledges to

comply with a number of statutory conditions,” including providing “a free appropriate public

education—a FAPE, for short—to all eligible children.” Id. (citing 20 U.S.C. § 1412(a)(1)). States

“covered by the IDEA must provide a disabled child with such special education and related ser-

vices ‘in conformity with the [child’s] individualized education program,’ or IEP.” Id. at 994 (cit-

ing § 1401(9)(D)).

       The “centerpiece of the statute’s education delivery system for disabled children” is the

IEP. Id. (quoting Honig v. Doe, 484 U.S. 305, 311 (1988)). As a “comprehensive plan prepared by



                                                16
         Case 5:21-cv-00344-JKP Document 19 Filed 08/31/21 Page 17 of 47




a child’s ‘IEP Team’ (which includes teachers, school officials, and the child’s parents), an IEP

must be drafted in compliance with a detailed set of procedures.” Id. (citing § 1414(d)(1)(B)).

Through the IEP, the school district tailors the “special education and related services . . . ‘to the

unique needs’ of a particular child.” Id. (quoting Bd. of Educ. of Hendrick Hudson Cent. Sch. Dist.,

Westchester Cty. v. Rowley, 458 U.S. 176, 181 (1982)). Furthermore, an IEP

        must assure that, to the maximum extent appropriate, States will mainstream disa-
        bled children, i.e., that they will educate them with children who are not disabled,
        and that they will segregate or otherwise remove such children from the regular
        classroom setting only when the nature or severity of the handicap is such that ed-
        ucation in regular classes cannot be achieved satisfactorily.
Honig, 484 U.S. at 311 (citation, internal quotation marks, and ellipses omitted); accord 20 U.S.C.

§ 1412(a)(5); Daniel R.R. v. State Bd. of Educ., 874 F.2d 1036, 1045 (5th Cir. 1989). When the

IDEA speaks in terms of “Educational placement,” it means the “educational program—not the

particular institution where that program is implemented.” White ex rel. White v. Ascension Par.

Sch. Bd., 343 F.3d 373, 379 (5th Cir. 2003).

        Although educators and parents “often agree about what a child’s IEP should contain,”

they also disagree at times. Endrew F., 137 S. Ct. at 994.

        When disagreement arises, parents may turn to dispute resolution procedures estab-
        lished by the IDEA. The parties may resolve their differences informally, through
        a “[p]reliminary meeting,” or, somewhat more formally, through mediation. If these
        measures fail to produce accord, the parties may proceed to what the Act calls a
        “due process hearing” before a state or local educational agency. And at the con-
        clusion of the administrative process, the losing party may seek redress in state or
        federal court.
Id. (citations omitted).

        In an appeal of a special education due process hearing, the IDEA directs that the Court

“(i) shall receive the records of the administrative proceedings; (ii) shall hear additional evidence

at the request of a party; and (iii) basing its decision on the preponderance of the evidence, shall

grant such relief as the court determines is appropriate.” 20 U.S.C. § 1415(i)(2)(C). As used in this

                                                 17
        Case 5:21-cv-00344-JKP Document 19 Filed 08/31/21 Page 18 of 47




provision, “appropriate” means “‘appropriate’ in light of the purpose of the Act.” Sch. Comm. of

Town of Burlington, Mass. v. Dep’t of Educ. of Mass., 471 U.S. 359, 369 (1985).

       Under this provision, the Court “is required to accord due weight to the hearing officer’s

findings, but it must ultimately reach an independent decision based on the preponderance of the

evidence.” Seth B. ex rel. Donald B. v. Orleans Par. Sch. Bd., 810 F.3d 961, 966 (5th Cir. 2016)

(omitting internal quotation marks, footnote, and citation). In other words, the Court’s “review of

a hearing officer’s decision is virtually de novo.” Id. (same). Courts review the administrative

record and any additional evidence requested to determine whether “there has been compliance

with IDEA’s processes and that the child’s educational needs have been appropriately addressed.”

Id. (citations omitted). Some courts refer to the applicable standard of review in these cases as

“modified de novo.” L.H. v. Hamilton Cty. Dep’t of Educ., 900 F.3d 779, 790 (6th Cir. 2018).

       That a reviewing court bases “its decision on the ‘preponderance of the evidence’ is by no

means an invitation to the courts to substitute their own notions of sound educational policy for

those of the school authorities which they review.” Rowley, 458 U.S. at 206 (addressing predeces-

sor statute to § 1415). Thus, “the statutory authorization to grant ‘such relief as the court deter-

mines is appropriate’ cannot be read without reference to the obligations, largely procedural in

nature, which are imposed upon recipient States by Congress.” Id. Accordingly, the Court’s inquiry

is whether (1) the State has complied with the procedural requirements of the IDEA and (2) “the

individualized educational program developed through the Act’s procedures [is] reasonably cal-

culated to enable the child to receive educational benefit.” Id. at 206-07. Courts cannot require

more than compliance with these two requirements. See id. at 207.

       But Rowley “expressly declined ‘to establish any one test for determining the adequacy of

educational benefits’ under the Act.” Endrew F., 137 S. Ct. at 998 (quoting Rowley, 458 U.S. at



                                                18
         Case 5:21-cv-00344-JKP Document 19 Filed 08/31/21 Page 19 of 47




202).

        While Rowley declined to articulate an overarching standard to evaluate the ade-
        quacy of the education provided under the Act, the decision and the statutory lan-
        guage point to a general approach: To meet its substantive obligation under the
        IDEA, a school must offer an IEP reasonably calculated to enable a child to make
        progress appropriate in light of the child’s circumstances.
        The “reasonably calculated” qualification reflects a recognition that crafting an ap-
        propriate program of education requires a prospective judgment by school officials.
        The Act contemplates that this fact-intensive exercise will be informed not only by
        the expertise of school officials, but also by the input of the child’s parents or guard-
        ians. Any review of an IEP must appreciate that the question is whether the IEP is
        reasonable, not whether the court regards it as ideal.
Id. at 998-99 (citations omitted).

        Even though “Endrew F. provides more clarity for what constitutes an appropriate IEP,”

its standard does not render inapplicable Fifth Circuit precedent that predated it. E.R. ex rel. E.R.

v. Spring Branch Indep. Sch. Dist., 909 F.3d 754, 765 (5th Cir. 2018) (relying on Cypress-Fair-

banks Indep. Sch. Dist. v. Michael F. by Barry F., 118 F.3d 245 (5th Cir. 1997)). To determine

“whether an IEP is reasonably calculated to provide a meaningful educational benefit under the

IDEA,” and thus appropriate, Michael F. sets out the following four factors or indicators:

        (1) the program is individualized on the basis of the student’s assessment and per-
        formance; (2) the program is administered in the least restrictive environment; (3)
        the services are provided in a coordinated and collaborative manner by the key
        “stakeholders”; and (4) positive academic and non-academic benefits are demon-
        strated.
118 F.3d at 253. These factors were derived from the implementing regulations of the IDEA. See

id. at 253 n.29. Endrew F. did not “render the Michael F. factors inapplicable,” rather the two

cases “fit together.” E.R., 909 F.3d at 765.

        Some courts refer to the factors as “the Michael F. test,” see, e.g., Richardson Indep. Sch.

Dist. v. Michael Z, 580 F.3d 286, 294 (5th Cir. 2009), but courts are not required to consider or

weigh these factors in any particular way, Klein Indep. Sch. Dist. v. Hovem, 690 F.3d 390, 396


                                                   19
         Case 5:21-cv-00344-JKP Document 19 Filed 08/31/21 Page 20 of 47




(5th Cir. 2012). Because the factors are “intended to guide a district court in the fact-intensive

inquiry of evaluating whether an IEP provided an educational benefit,” the courts do “not legally

err by affording more or less weight to particular Michael F. factors.” Michael Z, 580 F.3d at 294.

Nevertheless, because “the whole educational experience, and its adaptation to confer ‘benefits’

on the child, is the ultimate statutory goal,” courts should consider the factors “[f]rom this holistic

perspective.” Hovem, 690 F.3d at 397. To determine whether an IEP provides a meaningful “edu-

cational benefit,” the Court must look beyond mere “weaknesses caused by [the student’s] learning

disability,” it must instead focus on the student’s “overall academic record” at the school. See id.

Stated differently, “overall educational benefit, not solely disability remediation, is IDEA’s statu-

tory goal.” Id. at 398.

        Furthermore, “the Rowley test does not advance [a court’s] inquiry when the question pre-

sented is whether the Act’s mainstreaming requirement has been met.” Daniel R.R., 874 F.2d at

1045. Satisfaction of this requirement is not evaluated “in the abstract”; instead “that laudable

policy must be weighed in tandem with the Act’s principal goal of ensuring that the public schools

provide handicapped children with a free appropriate public education.” Id. at 1044-45. For such

circumstances, which is also referred to as the least-restrictive-environment or LRE, the Fifth Cir-

cuit has “stated a flexible, two-part test.” R.H. v. Plano Indep. Sch. Dist., 607 F.3d 1003, 1013 (5th

Cir. 2010) (relying on Daniel R.R., 874 F.2d at 1048).

        First, [courts] ask whether education in the regular classroom, with the use of sup-
        plemental aids and services, can be achieved satisfactorily for a given child. If it
        cannot and the school intends to provide special education or to remove the child
        from regular education, [courts] ask, second, whether the school has mainstreamed
        the child to the maximum extent appropriate.
Daniel R.R., 874 F.2d at 1048; accord R.H., 607 F.3d at 1013. Various factors may impact both

inquiries and “no single factor is dispositive in all cases.” Daniel R.R., 874 F.2d at 1048. Courts

instead conduct “an individualized, fact-specific inquiry that requires” careful examination of “the

                                                  20
         Case 5:21-cv-00344-JKP Document 19 Filed 08/31/21 Page 21 of 47




nature and severity of the child’s handicapping condition, his [or her] needs and abilities, and the

schools’ response to the child’s needs.” Id. Furthermore, LRE “denotes ‘not only freedom from

restraint, but the freedom of the child to associate with his or her family and able-bodied peers to

the maximum extent possible.” Teague Indep. Sch. Dist. v. Todd L., 999 F.2d 127, 128 n.2 (5th

Cir. 1993) (quoting Sherri A.D. v. Kirby, 975 F.2d 193, 207 n.23 (5th Cir. 1992)). Importantly,

“Michael F. and Daniel R.R. are not in conflict”; instead, the “analysis of the second Michael F.

factor . . . is guided by Daniel R.R.” R.H., 607 F.3d at 1013.

       Additionally, when “assuring that the requirements of the Act have been met, courts must

be careful to avoid imposing their view of preferable educational methods upon the States.” Row-

ley, 458 U.S. at 207. The IDEA left “primary responsibility” for formulating the educational pro-

gram “and for choosing the educational method most suitable to the child’s needs . . . to state and

local educational agencies in cooperation with the parents or guardian of the child.” Id. As the

Fifth Circuit stated long ago, it is not the role of the courts “to second guess state and local policy

decisions; rather it is the narrow one of determining whether state and local school officials have

complied with the Act.” White, 343 F.3d at 377 (citation omitted). And “the IDEA creates a pre-

sumption in favor of a school system’s educational plan, placing the burden of proof on the party

challenging it.” Id. In the Fifth Circuit, the “party attacking the appropriateness of an IEP estab-

lished by a local educational agency bears the burden of showing why the IEP and the resulting

placement were inappropriate under the IDEA.” Michael F., 118 F.3d at 252. The challenging

party bears that burden at both the administrative and district court levels. Richardson Indep. Sch.

Dist. v. Michael Z, 580 F.3d 286, 292 n.4 (5th Cir. 2009).

                                    III. APPELLATE CHALLENGE

       Appellant challenges the Hearing Officer’s decision to uphold the District’s decision to



                                                  21
         Case 5:21-cv-00344-JKP Document 19 Filed 08/31/21 Page 22 of 47




alter her IEP to remove her from her primarily general education placement to a more blended

class environment. She contends that the relevant facts in this case are “practically identical” to

facts in a recent Fifth Circuit case which held that the school district was required to continue the

student’s education in the general education classroom. ECF No. 14 at 4 (relying on A.B. ex rel.

Jamie B. v. Clear Creek Indep. Sch. Dist., 787 F. App’x 217 (5th Cir. 2019) (per curiam)). In

addition, she argues that (1) she has mastered or made progress in all IEP goals, (2) the District’s

position that she should not be in general education unless she can keep up with the other students

in her general education class is contrary to law; (3) she receives non-academic benefits in the

general education classroom; (4) she does not create any undue burden on her teacher or classroom;

(5) a change to a more restrictive placement should not be made absent more information; (6) she

does not presently show any need for a more restrictive environment; and (7) the District’s blended

model does not satisfy the LRE requirement. Id. at 5-28.

       The Hearing Officer addressed six issues: (1) whether the District’s proposed placement in

a more restrictive environment was appropriate for the 2020-21 school year; (2) whether the Dis-

trict failed to evaluate H.W. appropriately, particularly whether the most recent FIE is adequate;

(3) whether H.W.’s education program is appropriate; (4) whether the District failed to implement

direct teaching strategies; (5) whether the District adequately trained staff in differentiated instruc-

tion; and (6) whether the District failed to assess H.W. for assistive technology (“AT”) needs. R.

1. Clearly, these listed issues do not directly parallel the arguments presented in this appeal. There

is no need to address Issues 4 and 5 in this appeal, because Appellant does not challenge them.

Further, the Court only addresses Issues 2 and 6 to the extent relevant to this appeal. Appellant

undoubtedly challenges the related Issues 1 and 3.

       The Court’s task is to conduct a de novo review of the evidence while giving due weight



                                                  22
        Case 5:21-cv-00344-JKP Document 19 Filed 08/31/21 Page 23 of 47




to the Hearing Officer’s findings. Based upon such review, the Court disagrees with no material

finding of fact or conclusion of law of the Hearing Officer. Appellant places great reliance on the

A.B. case but the fact-intensive nature of the inquiries before the Court precludes simply following

the result of a different case. As recognized by the Supreme Court, educational instruction must

be designed to meet the “unique needs” of the student. See Endrew F. ex rel. Joseph F. v. Douglas

Cty. Sch. Dist. RE-1, 137 S. Ct. 988, 999-1000 (2017); Bd. of Educ. of Hendrick Hudson Cent.

Sch. Dist., Westchester Cty. v. Rowley, 458 U.S. 176, 181, 188 (1982). And in Endrew F., the

Supreme Court highlighted that an IEP must be reasonably calculated for the student to make

progress appropriate in light of that child’s circumstances. 137 S. Ct. at 999-1001. The Supreme

Court recognizes the importance of considering the unique needs and specific circumstances of the

student eligible for special education and related services.

       Other reasons also caution against simply following the result in A.B. First, A.B. differs

from this case in an important procedural manner – the hearing officer there agreed that the pro-

posed removal of the student from the general education classroom would violate the IDEA. See

787 F. App’x at 220. Thus, any due weight given to the hearing officer’s findings would favor the

student. Here, giving due weight to the findings of the hearing officer does not favor H.W. except

for the AT matter, which is only tangentially related to the issues in this appeal. Moreover, despite

H.W.’s contentions to the contrary, the Court finds the facts here differ materially and substantially

from the facts in A.B. The Court will further address these factual differences later in this Memo-

randum Opinion and Order.

       This case requires the Court to apply the law to the unique facts and circumstances relevant

to H.W. From the vantage point of this neutral arbiter, it appears that both sides want to develop

an individualized educational program that is in the best interests of the student to the extent



                                                 23
        Case 5:21-cv-00344-JKP Document 19 Filed 08/31/21 Page 24 of 47




possible. When parents examine “the educational opportunities available” for their disabled child,

they “may be expected to focus primarily on [their] own child’s best interest.” Daniel R.R., 874

F.2d at 1052. Similarly, when state and local school officials are examining the alternatives for

educating a handicapped child, the child’s needs are a principal concern.” Id. But, of course,

       other concerns must enter into the school official’s calculus. Public education of
       handicapped children occurs in the public school system, a public institution en-
       trusted with the enormous task of serving a variety of often competing needs. In the
       eyes of the school official, each need is equally important and each child is equally
       deserving of his share of the school’s limited resources.
Id. While the parties strive to provide for H.W.’s best interests, they disagree as to whether the

proposed blended program fulfills their desire, and more directly, whether it complies with the

dictates of the IDEA.

       The Court thus examines the administrative record to determine whether the proposed

blended placement was reasonably calculated to provide a meaningful educational benefit, and

thus appropriate under the four Michael F. factors. Because the mainstreaming factor, requires a

more detailed discussion and analysis, the Court first addresses the other three factors.

A. Individualized IEP

       The first factor – individualized IEP based on student’s assessment and performance – does

not appear much in dispute. The Court has no difficulty in finding that the preponderance of the

evidence shows that the IEP was developed for the individualized needs of H.W. The District and

a team of professionals evaluated, observed, and assessed H.W.’s individual abilities and needs.

H.W.’s parents and teachers provided input. The record is replete with evidence of meetings be-

tween interested parties regarding the various IEPs, and the challenged March 2020 program is no

exception.




                                                 24
         Case 5:21-cv-00344-JKP Document 19 Filed 08/31/21 Page 25 of 47




B. Key Stakeholders

        Similarly, the record shows that the key stakeholders were major participants in a coordi-

nated and collaborative development of the IEP and the services to be provided. As stated above,

the District relied on numerous professionals and teachers, in addition to obtaining input from the

parents. The record reflects that everyone had H.W.’s well-being as a primary objective, even

when there was disagreement between the District and the parents. And the Fifth Circuit has spe-

cifically rejected “the assertion that parents are denied input into a decision if their position is not

adopted.” White ex rel. White v. Ascension Par. Sch. Bd., 343 F.3d 373, 377 (5th Cir. 2003).

C. Positive Academic and Non-academic Benefits

        With respect to demonstration of positive academic and non-academic benefits, Appellant

stresses that she mastered or made progress in all of her IEP goals prior to the proposed change in

March 2020. And at the March 2020 ARD meeting, the District undoubtedly recognized that H.W.

had received academic benefits in the general education classroom. See, e.g., R. 550, 604, 2079,

2087-89, 2301-04, 2628-29. The District also recognized that she had received non-academic ben-

efits during her placements in general education. See, e.g., R. 550, 2081-84, 2616. No one really

disputes that H.W. would receive both academic and non-academic benefits from the proposed

IEP and the preponderance of the evidence clearly shows that she would receive such benefits

from the challenged educational program. Appellant’s focus on progress with her prior IEP goals

goes to whether the proposed program constitutes the least restrictive environment.

D. Least Restrictive Environment

        The crux of this appeal lies with the second Michael F. factor – whether the March 2020

IEP satisfies the LRE or mainstreaming requirement of the IDEA. Analyzing this issue requires

the Court to consider whether the pertinent IEP places H.W. in the least restrictive environment



                                                  25
        Case 5:21-cv-00344-JKP Document 19 Filed 08/31/21 Page 26 of 47




where she could achieve an appropriate education. And the IDEA merely mandates an IEP reason-

ably calculated to offer H.W. to make progress appropriate in light of her circumstances. To de-

termine whether the District has complied with the mainstreaming requirement, the Court applies

the two-part test enunciated in Daniel R.R.

       1. Can Education in Regular Classroom be Achieved Satisfactorily?

       The Court’s first inquiry is “whether education in the regular classroom, with the use of

supplemental aids and services, can be achieved satisfactorily for a given child.” Daniel R.R. v.

State Bd. of Educ., 874 F.2d 1036, 1048 (5th Cir. 1989). This inquiry quickly ends unsatisfactorily

to the school district if the district has failed to take steps to accommodate the student in regular

education. See id. But this case presents no doubt that the District has taken steps to accommodate

H.W. in regular education. Indeed, H.W. does not argue that the District failed to take steps to

accommodate.

       The Court next considers whether the District’s accommodation efforts are sufficient. Id.

“The Act does not permit states to make mere token gestures to accommodate” a disabled student,

it instead provides a broad, but not limitless, requirement to modify and supplement the regular or

general education setting for the student. Id. Efforts to accommodate should be geared toward

providing an educational benefit to the student.

       The IDEA does not entitle a disabled child to an IEP that maximizes his potential,
       but instead only guarantees a “basic floor” of opportunity “specifically designed to
       meet the child’s unique needs, supported by services that will permit him to benefit
       from the instruction.” The educational benefit, however, “cannot be a mere modi-
       cum or de minimis; rather, an IEP must be likely to produce progress, not regression
       or trivial educational advancement.”
R.H. v. Plano Indep. Sch. Dist., 607 F.3d 1003, 1008 (5th Cir. 2010) (quoting Richardson Indep.

Sch. Dist. v. Michael Z., 580 F.3d 286, 292 (5th Cir. 2009)). Progress means more than mere trivial

educational advancement, because “the educational benefit that an IEP is designed to achieve must


                                                   26
         Case 5:21-cv-00344-JKP Document 19 Filed 08/31/21 Page 27 of 47




be ‘meaningful.’” Cypress-Fairbanks Indep. Sch. Dist. v. Michael F. by Barry F., 118 F.3d 245,

248 (5th Cir. 1997). The IEP “must be appropriately ambitious in light of [the student’s] circum-

stances, just as advancement from grade to grade is appropriately ambitious for most children in

the regular classroom. The goals may differ, but every child should have the chance to meet chal-

lenging objectives.” Endrew F. ex rel. Joseph F. v. Douglas Cty. Sch. Dist. RE-1, 137 S. Ct. 988,

1000 (2017).

       In Daniel R.R., the Fifth Circuit found three considerations pertinent to the sufficiency of

accommodation efforts: (1) “whether the child will receive an educational benefit from regular

education,” (2) “the child’s overall educational experience in the mainstreamed environment, bal-

ancing the benefits of regular and special education for each individual child,” and (3) “what effect

the . . . child’s presence has on the regular classroom environment and, thus, on the education that

the other students are receiving.” 874 F.2d at 1048-49. But Daniel R.R. also recognized that such

factors are not exhaustive, no factor is necessarily dispositive, and the analysis requires an indi-

vidualized, fact-specific examination of the nature and severity of the student’s disabling impair-

ments, the student’s needs and abilities, and the school district’s response to the student’s needs.

Id. at 1048.

               a. General Considerations

       In this case, the student has multiple and severe disabling impairments that affect her abil-

ities in numerous respects. She has a speech impairment that has required a special education com-

ponent since she began her formal schooling. She has or has had a wide spectrum of behavioral

issues that have impacted her ability to maintain focus and attention while also potentially posing

significant distractions to others in her class. She needs, and has been provided, one-on-one atten-

tion and supervision. Her impairments have required a special education teacher to sit with her in



                                                 27
            Case 5:21-cv-00344-JKP Document 19 Filed 08/31/21 Page 28 of 47




the regular education class to provide prompts, encouragement, and instruction while also inter-

ceding when behavioral issues manifest themselves. She has severe learning issues and has been

provided a modified curriculum that is at the pre-kindergarten or kindergarten level. The District

has provided an ever-changing individualized educational program to accommodate the student in

the regular classroom while also continually increasing the student’s time in the special education

setting.

                  b. Educational Benefit

           There is no significant dispute that H.W. made progress with her goals in her prior blended

educational program where she was primarily placed in the general education setting with supple-

mental aids and services. Thus, to some extent, she was receiving academic benefit in that setting.

But the more apt inquiry is whether she was making appropriate progress in that setting. See En-

drew F. ex rel. Joseph F. v. Douglas Cty. Sch. Dist. RE-1, 137 S. Ct. 988, 999-1001 (2017). Her

program placement must place her in the least restrictive environment, but it must also place her

where she can achieve an appropriate education. And to determine whether a student is receiving

a meaningful educational benefit, courts must focus on the overall academic record – they cannot

simply consider progress on goals formulated based on weaknesses resulting from the student’s

disability. See Klein Indep. Sch. Dist. v. Hovem, 690 F.3d 390, 397-98 (5th Cir. 2012).

           As the Hearing Officer stated, Daniel R.R. requires more consideration than merely pro-

gress on IEP goals. R. 15. Appellant argues that, in making that statement, “the Hearing Officer

appears to have overlooked the fact that the school district itself based its placement on [her] rel-

ative progress.” ECF No. 14 at 9 (citing R. 2077). The Hearing Officer, however, specifically noted

that the “District’s reason for the change in placement was due to Student’s lack of adequate pro-

gress toward her goals in the general education classroom.” R. 9, ¶ 44. The Hearing Officer further



                                                   28
          Case 5:21-cv-00344-JKP Document 19 Filed 08/31/21 Page 29 of 47




noted:

         District’s reasons for recommending the Essential Academics placement were that
         [Texas] objectives for Student’s assigned grade level exceeded her present levels
         of educational performance, thus Student required instruction based on present
         competencies that were significantly below current grade placement. District be-
         lieved that modifications required for Student to achieve goals and objectives in her
         IEP could not be implemented in the general education classroom without elimi-
         nating essential components of the general curriculum. Further Student’s behav-
         ior/needs were such that she required a structured/specialized environment for im-
         plementation of her IEP and BIP. Finally, District determined that Student’s Speech
         Therapy goals and objectives required a small group/individual setting in a less
         distracting environment than a general education classroom. . . .
R. 10, ¶ 45. Thus, contrary to Appellant’s argument, the Hearing Officer did not overlook the

District’s stated reasons for its placement recommendation.

         Appellant, moreover, makes too much of the cited testimony. Indeed, primarily, the District

proposed a more blended environment in March 2020 because H.W. “was not making adequate

progress towards her goals in the general education classroom.” R. 2077. Similarly, Ms. Ferrell

testified that, although H.W. had made progress with respect to her writing, she had not made

“adequate progress” with respect to writing the letter “H” because this was “a letter that she had

been working on since kindergarten . . . .and she was still not able to that independently.” R. 2154-

55. But none of this testimony indicates that the school district made the proposed changes in

March 2020 solely due to progress on IEP goals. Other testimony, furthermore, shows that the

District had a concern that H.W.’s very low “mastery criteria” and her inconsistent progress. R.

2827. Ms. Humphrey shared the concern that H.W.’s performance and progress was inconsistent.

See R. 2605, 2611.

         Appellant attempts to paint a picture that Ms. Ferrell believed H.W. “was not making ade-

quate progress in the general education classroom because she was not keeping up sufficiently

with her peers in her academic progress.” See ECF No. 14 at 10. But she testified that in her pro-

fessional opinion, the proposed placement change is appropriate for H.W. because the “instruction

                                                  29
        Case 5:21-cv-00344-JKP Document 19 Filed 08/31/21 Page 30 of 47




in essential academics is more appropriate for her” in that “it would be very individualized to her

needs” and “would help her to be able to generalize skills . . . to be able to apply in general ed

classrooms.” R. 2111. She based that opinion on the changing curriculum with each passing year,

a “wider” gap, and “more difficult[y] for [H.W.] to make progress in the general education class-

room.” R. 2112. Although she agreed that H.W. was making progress toward her goals, she was

not making progress “in the general education classroom.” Id. She later explained that “progress

is measured differently” in general education versus the proposed essential academics setting. R.

2184-85. She expressed confusion as to the questioning. R. 2186. She believed H.W. could not

learn appropriately in the general education environment because H.W. was unable “to keep pace

with the instruction” in that setting; she was unable “to maintain attention and learn the material

in the class.” R. 2187. And the pace and learning deficiencies were in comparison to “her typically

developing peers.” Id. Considering that comparison and the PLAAFP (found at R. 516), she

pointed out the widening gap between what “grade level expectations [are] for second grade stu-

dents” and what H.W. is able to do. R. 2189. She testified that H.W. was not making sufficient

progress as her same-age peers with respect to the regular curriculum and was inconsistently suc-

cessful on her modified curriculum. R. 2190-91. When the District proposed the Third Grade IEP

in March 2020, she did not believe H.W. was able to access the full range of the general education

curriculum because H.W. was unable to follow the instruction provided in general education. R.

2162-63.

       Viewing the testimony holistically, the Court does not view the above testimony as H.W.

not keeping up with her peers so much as factual statements that these are the expectations for

second grade and the gap between H.W. and her peers is widening. This is permissible. Whether

a student “will receive an educational benefit from regular education,” necessarily “will focus on



                                                30
        Case 5:21-cv-00344-JKP Document 19 Filed 08/31/21 Page 31 of 47




the student’s ability to grasp the essential elements of the regular education curriculum.” Daniel

R.R., 874 F.2d at 1049. Consequently, school districts “must pay close attention to the nature and

severity of the child’s handicap as well as to the curriculum and goals of the regular education

class.” Id. A widening gap can indicate that a change is necessary to the student’s IEP. Although

the Supreme Court declined to “elaborate on what ‘appropriate’ progress will look like from case

to case,” Endrew F., 137 S. Ct. at 1001, it still recognized that “the progress contemplated by the

IEP must be appropriate in light of the child’s circumstances,” id. at 999. And “for a child fully

integrated in the regular classroom, an IEP typically should, as Rowley put it, be ‘reasonably cal-

culated to enable the child to achieve passing marks and advance from grade to grade.’” Id. (quot-

ing Bd. of Educ. of Hendrick Hudson Cent. Sch. Dist., Westchester Cty. v. Rowley, 458 U.S. 176,

203-04 (1982)). Thus, Supreme Court precedent supports Ms. Ferrell’s explanation that progress

is measured differently in a general education setting versus a special education setting. Ms. Fer-

rell’s testimony, furthermore, goes beyond predicating access to the general education setting

based on H.W.’s inability to perform on par with her nondisabled peers.

       This holistic view of Ms. Ferrell’s testimony comports with testimony of Ms. Smith,

H.W.’s special education teacher and case manager. Ms. Smith testified that, even during general

education time, she essentially taught H.W. separately from the teacher. R. 2285-86. She agreed

that H.W.’s instruction was “essentially a class of one within a gen ed class.” R. 2286. She testified

that staff had “to very much coax [H.W.] to get her to do any type of assignment that was presented

to her.” Id. She testified that H.W. “had better engagement” in resource where it was only the two

of them in close proximity with “no distractions.” R. 2287. The one-on-one with no distractions in

the resource room “seemed to benefit [H.W.].” Id. These experiences informed her recommenda-

tion that H.W. should be placed in the essential academics setting. Id. She felt that such setting



                                                 31
         Case 5:21-cv-00344-JKP Document 19 Filed 08/31/21 Page 32 of 47




would be less distracting and create more engagement than the general education setting. R. 2288.

Such setting would present a pace more commensurate with H.W.’s ability to understand the cur-

riculum at her level. Id. It would help H.W. develop independence and provide “peers that are very

much on her level,” from whom she could also gain fulfillment. R. 2289-90. She opined that “re-

ceiving instruction in essential academics for part of [the] day would enable [H.W.] to receive

more benefit or engage more meaningfully in the general education setting.” R. 2289.

        Despite the progress on IEP goals and the other non-academic benefits, the District recog-

nized that the general education setting was insufficient for H.W. This recognition was in part due

to insufficient academic progress and in part due to H.W.’s exhibited behavioral issues. Appellant

overemphasizes and overstates her progress. And a deeper dive into the records show weaknesses

in Appellant’s position.

        For instance, the relevant IEP noted that H.W. “has made progress towards her goals this

school year, but would benefit from continuing instruction during the summer.” R. 604. The IEP

further recognizes that “in the absence of ESY services,” H.W. would be “unable to maintain”

critical skills due to ‘[s]evere or substantial regression” and “[p]lacement in a more restrictive

instructional arrangement” is warranted based upon goals related to critical skills in social studies,

writing, functional, speech, and behavior. Id. The IEP also indicates that H.W.’s functional and

speech skills exhibit a “[s]ignificant loss of self-sufficiency . . . as evidenced by an increase in the

number of direct service staff and/or amount of time required to provide special education or re-

lated service. R. 605.

        Furthermore, staff also stressed that H.W. received “some” benefit, R. 2304, or made

“some progress” on her goals and mastered some goals, R. 2629. H.W.’s special education teacher

testified that H.W. derived no academic benefit from the instruction provided by the general



                                                  32
        Case 5:21-cv-00344-JKP Document 19 Filed 08/31/21 Page 33 of 47




education teacher. See R. 2302-04. The District’s “instructional specialist” testified that her “pri-

mary reason for agreeing that [H.W.] should have a change in placement,” was that H.W. could

make more progress academically in the new setting. R. 2629. She was also concerned that H.W.

“required a certain level of prompting to achieve certain tasks.” Id. Further, although the District

anticipated “some harmful effects” from changing H.W.’s placement, it believed a change was

“what she needs at this time,” based on the information it had. R. 2087.

       The record clearly reflects that H.W. has struggled academically. Of course, the courts

“cannot predicate access to regular education on a child’s ability to perform on par with nonhand-

icapped children.” Daniel R.R., 874 F.2d at 1047. The issue is whether “the child’s individual

needs make mainstreaming appropriate,” and when they do, the child cannot be denied “access to

regular education simply because [her] educational achievement lags behind that of [her] class-

mates.” Id. Thus, although “the decision whether to mainstream a child must include an inquiry

into whether the student will gain any educational benefit from regular education,” the analysis

does not stop there. Id. The Hearing Officer appropriately recognized that her analysis did not start

and stop with H.W. mastering some IEP goals and making some progress on others.

       And, while Appellant argues that the Hearing Officer and District erred in requiring H.W.

to keep up with her peers to avoid placement in the special education setting, see ECF No. 14 at

11, neither the District nor the Hearing Officer imposed any such requirement. Instead, consistent

with Daniel R.R., they instead focused on H.W.’s individual needs and abilities while recognizing

that whether H.W. would receive an educational benefit from the regular education setting requires

an understanding of her ability to grasp the essential elements of that curriculum. Further, to the

extent Appellant suggests that either the Hearing Officer or the District required H.W. to master

the general education curriculum to maintain mainstreaming as a viable option, the Court similarly



                                                 33
        Case 5:21-cv-00344-JKP Document 19 Filed 08/31/21 Page 34 of 47




finds no merit to the suggestion.

               c. Overall Educational Experience

       The IEP goals are simply one aspect of H.W.’s “overall educational experience in the main-

streamed environment,” which requires “balancing the benefits of regular and special education

for each individual child.” Daniel R.R., 874 F.2d at 1049. The Hearing Officer considered H.W.’s

modified curriculum; her one-on-one work with “a special education teacher or paraprofessional”

while in the general education setting; her “required attention, prompts, and reinforcers as encour-

agement to do her tasks”; testimony that the special education taught her “separately from what

the general education teacher was teaching”; testimony that the general education setting was es-

sentially teaching her in isolation”; her disruptive behaviors; and her need for attention. See R. 15.

The Hearing Officer found that H.W.’s overall “benefit from the regular classroom setting was

minimal at best.” Id. She further found that H.W. was less aggressive and exhibited her disruptive

behaviors less in the special education setting. Id. She also found that H.W.’s “abilities, along with

her needs for attention, consistent prompts, redirection, and reinforcement, and her limited engage-

ment with her peers in the regular classroom activities emphasize her need for specialized instruc-

tion.” R. 15-16.

       The Court finds that the preponderance of the evidence supports these findings. Thus, the

Court does not find that, under H.W.’s specific circumstances, this is a case where “the benefit that

the child receives from mainstreaming may tip the balance in favor of mainstreaming, even if the

child cannot flourish academically.” Daniel R.R., 874 F.2d at 1049. Not only is H.W. unable to

flourish academically in the general education setting, but she obtains minimal academic benefit

from the general education setting. Notably, issued guidance from the Office of Education Pro-

grams states that “[t]here is no requirement that a student fail in a less restrictive environment



                                                 34
         Case 5:21-cv-00344-JKP Document 19 Filed 08/31/21 Page 35 of 47




before moving to a more restrictive environment.” See ECF No. 16-1 (Office of Special Ed. Prog.,

Letter to Richards, 211 IDELR 433 (1987)). Here, H.W. was failing to achieve passing marks

while also not mastering some IEP goals.

        The District contends that H.W. does not derive much benefit from interacting with her

general-education peers because she does not often interact with them. See ECF No. 16 at 14. And

there is testimony to that effect. See R. 2748-49. But what the testimony does not address is the

benefit she receives from merely observing the speech and other modeling behavior of her peers.

The District downplays the perceived lack of interaction too much. Nevertheless, while H.W. no

doubt may benefit from the language models of her peers in the regular education setting or in

other ways, the preponderance of the evidence does not show that such benefits tip the balance in

favor of mainstreaming more than set out in the challenged IEP. And H.W., furthermore, will still

have some access to such models even in the challenged educational program.

        The District accurately portrays Appellant’s “picture of a student making fine academic

progress in a general-education setting” as being based on a “skewed perspective” that distorts the

facts. See id. at 14-15. As the District describes it, “[t]he story of H.W.’s education so far is one of

a student continually struggling to make adequate progress and a district continually responding

by increasing her special education supports and lowering her goals.” Id. at 15. Such description

is supported by the record. See, e.g., R. 634-54 (Ex. J-14, Reports of Student’s Progress between

May 2019, and May 2020); R. 1639; 2144-45; 2157, 2191. Furthermore, Ms. Smith testified that

H.W. would make more progress in the special education setting. R. 2157, 2286-87. And the chal-

lenged IEP would retain a significant opportunity for H.W. to interact with nondisabled peers in a

general education setting while also increasing the non-academic benefit from peer interactions

with similar-ability peers in the special education setting. R. 2158-62, 2288-89, 2473-74.



                                                  35
        Case 5:21-cv-00344-JKP Document 19 Filed 08/31/21 Page 36 of 47




       Appellant does attempt to rely on the IEE of Dr. Eskridge. But, as the Hearing Officer

noted, that assessment is based on faulty and incomplete data. R. 14. That IEE is of limited use-

fulness for determining the appropriateness of the challenged IEP for H.W.

               d. Effect on Classroom

       The Court further finds that the preponderance of the evidence shows that H.W.’s disrup-

tive behavior has a negative, detrimental effect on the education of the other students. Regular

placement is not appropriate when a “child is so disruptive in a regular classroom that the education

of other students is significantly impaired.” Daniel R.R., 874 F.2d at 1049. Further, when “the

record is clear” that a general education placement “could potentially cause a disruption or even

harm to others,” the preponderance of the evidence may support placing the student in a more

restricted environment. C.G. v. Waller Indep. Sch. Dist., No. 4:15-CV-00123, 2016 WL 3144161,

at *8 (S.D. Tex. June 6, 2016), aff’d sub nom. C.G. ex rel. Keith G. v. Waller Indep. Sch. Dist.,

697 F. App’x 816 (5th Cir. 2017), as revised (June 29, 2017). Even without evidence of disruption,

the absence of a meaningful educational benefit may justify a change in placement. See J.H. ex

rel. A.H. v. Fort Bend Indep. Sch. Dist., 482 F. App’x 915, 919 (5th Cir. 2012) (per curiam).

       In this case, the nature, extent, and frequency of H.W.’s various disruptive behaviors are

sufficient to significantly impair the education of other students. And while there may be no direct

evidence of a significant detrimental effect, Appellant clearly understates the behavioral issues.

H.W. would engage in disruptive behaviors daily. R. 2779. Nurse notes show five instances where

H.W. bit or kicked a staff member or a fellow student in October and November 2019. See R.

1309-11. Ms. Bennett was bitten on both hands by H.W. while in the classroom, R. 1310. She

testified that H.W. had exhibited such behavior “before but not often.” R. 2651. She further testi-

fied that, other than this incident, she only recalled H.W. biting her one other time in the two years



                                                 36
        Case 5:21-cv-00344-JKP Document 19 Filed 08/31/21 Page 37 of 47




that she worked with H.W. R. 2662.

       With respect to the general education classroom, Ms. Bennett testified generally that she

observed H.W. “becoming distracted when the students had other things going on in the class-

room,” and H.W. “also exhibited some aggressive behaviors towards [Ms. Bennett] and other stu-

dents as well as some swiping behaviors and some vocalizations as well.” R. 2649-50. While H.W.

still experienced similar behaviors in the speech therapy room, she was not as aggressive. R. 2650.

She described the aggressive behaviors as hitting and kicking in addition to biting. R. 2651. When

asked about the frequency of such behavior, she testified: “From what I can recall, it may not have

been the physical behavior every session but almost every session there was a behavior of some

sort that would disrupt the session.” Id. The frequency of H.W.’s behavior “was lower” when

working with her one-on-one in the speech room. R. 2651-52. In addition, H.W. was not physically

aggressive in the speech therapy room. R. 2652.

       Furthermore, H.W. had a heavier desk than normal to combat her “behavior of tipping the

desk over.” R. 2741. In the general education classroom, H.W. “would knock things down,” also

referred to as swiping, “take things from other kids,” “put things in her mouth,” and hit and kick

other students. R. 2742. Some type of these sorts of behaviors occurred “nearly daily.” Id. Hitting

and kicking other students “was pretty often . . . definitely weekly.” Id.

       There was one small group setting where H.W. would misbehave by “hitting the student

next to her or swiping everything off,” and the teacher felt like no one was really “learning at that

time.” R. 2750. Appellant tries to paint this as a one-time incident with insufficient information to

place much emphasis on it. But it is her burden to show why the IEP and resulting placement were

inappropriate under the IDEA. She has not overcome the presumption in favor of the District’s

educational program.



                                                 37
         Case 5:21-cv-00344-JKP Document 19 Filed 08/31/21 Page 38 of 47




        The Court also recognizes that some of the disruptive behavior is dated. But due to Covid-

19, the District did not engage in in-person classes the latter part of H.W.’s Second Grade or any

of her Third Grade. Moreover, the behavior was not as dated when the District formulated the

challenged IEP in March 2020. The Court finds no reason to discount the disruptive behavior due

to the contention that it is dated.

                e. Other Considerations

        While “first consideration” is to “be given to placement in a regular classroom with any

necessary supplemental aides and services to make that placement successful,” once “the determi-

nation is made that the student with a disability cannot succeed in regular education, then regular

education would not constitute the LRE for that student.” See ECF No. 16-2 (Office of Special Ed.

Prog., Letter to Cohen, 25 IDELR 516 (1996)). When

        it is determined that a student with disabilities cannot be educated satisfactorily in
        regular education even with supplementary aids and services, then the student’s
        placement team must select the option on the ‘continuum’ of alternative placements
        which best meets the student’s needs. The alternative placement chosen must max-
        imize opportunities for the student to interact with nondisabled peers to the extent
        appropriate.
See ECF No. 16-3 (Office of Special Ed. Prog., Mem. 95-9, 21 IDELR 1152 (1994)).

        In reply, Appellant argues that the District’s characterization of her progress as de minimis

is nonsensical and if the District designed goals such that mastery of them allowed only de minimis

progress, then it never provided a FAPE at all. See ECF No. 18 at 5 n.2. This argument ignores

important context. First, a developed IEP is appropriate when it is reasonably calculated to enable

the student to make progress appropriate in light of the child’s circumstances. That appropriate

IEPs must be reasonably calculated does not mean that the student will make the expected pro-

gress. Prospective expectations are not always met. While reviewing an IEP in hindsight, the IEP

may appear inappropriate. But that does not mean that the same IEP was inappropriate when


                                                 38
         Case 5:21-cv-00344-JKP Document 19 Filed 08/31/21 Page 39 of 47




proposed and implemented. The prospective nature of IEPs require review based on the circum-

stances present when proposed.

       Furthermore, the evidence shows that H.W. did not master all goals. It is entirely possible

that the unmastered goals weigh more heavily in the decision to change placements. Additionally,

H.W. did not master some goals until October 2020, seven months after the challenged IEP was

developed and proposed. Mastery at that point is not irrelevant, but it does cut against Appellant’s

attacks on the District’s March 2020 proposed IEP.

               f. Summary

       Considering all of the above-discussed factors holistically the Court finds the preponder-

ance of the evidence supports finding that H.W.’s education cannot be achieved satisfactorily in

the regular classroom. This finding is consistent with Fifth Circuit precedent that a school district

satisfies the first step of Daniel R.R. “by considering whether [the student’s] IEP could be satis-

factorily implemented in a regular classroom.” R.H. v. Plano Indep. Sch. Dist., 607 F.3d 1003,

1014 (5th Cir. 2010). Ample evidence shows that the District considered whether it could imple-

ment H.W.’s IEP in a regular classroom and concluded that it could not. Even if the Court chose

to accord less weight to H.W.’s disruptive effect on the general education classroom due to some

uncertainties as to the extent of such effect, it finds that the other factors provide more than enough

reason to find that H.W.’s education cannot be achieved satisfactorily in the regular classroom.

       2. Has Student Been Mainstreamed to Maximum Extent Appropriate?

       Such finding leads to the next inquiry, and the heart of this appeal, whether the District has

mainstreamed H.W. “to the maximum extent appropriate.” See Daniel R.R., 874 F.2d at 1050. The

IDEA does “not contemplate an all-or-nothing educational system in which [disabled] children

attend either regular or special education.” See id. (addressing predecessor to IDEA). Here, H.W.



                                                  39
         Case 5:21-cv-00344-JKP Document 19 Filed 08/31/21 Page 40 of 47




has been primarily educated in the regular education setting but has had a somewhat blended edu-

cational environment since First Grade. But even her earlier, unchallenged placements progres-

sively placed her more and more into a special education setting. The preponderance of the evi-

dence shows that her currently challenged placement is another step in finding the best fit for H.W.

Although it is a significant placement change, the preponderance of the evidence shows that it

satisfies the LRE requirement of the IDEA. Appellant has not carried her burden to show other-

wise.

        The fact that H.W. received positive academic and non-academic benefits in one year does

not automatically translate to continuing the same mix of regular and special education compo-

nents the next year. “The appropriate mix will vary from child to child and, it may be hoped, from

school year to school year as the child develops.” Id. at 1050. The hope would be that as a student

develops and progresses the more the child can be integrated into the general education setting.

But when a student is regressing or not developing or progressing, a more restrictive environment

may be needed. School districts have an IDEA obligation to provide “the maximum appropriate

exposure” to nondisabled students and peers. Id.

E. Need for More Information

        Appellant argues that the District should not have changed her to a more restrictive envi-

ronment without obtaining information from various sources it had deemed required. See ECF No.

14 at 23-27. She recognizes that the Hearing Officer agreed that the District had failed to provide

necessary assistive technology evaluation but contends that the Hearing Officer erred in not reach-

ing the derivative conclusion that the District should not have proposed removal from the general

education setting prior to obtaining information from such an evaluation. Id. at 26. Further, while

she recognizes that her parents did not consent to cognitive testing, she argues that the District had



                                                 40
         Case 5:21-cv-00344-JKP Document 19 Filed 08/31/21 Page 41 of 47




avenues at its disposal that it chose not to utilize. Id. at 26-27.

        To the extent Appellant challenged the sufficiency of her initial FIE, the Hearing Officer

found such challenge untimely as not being brought within one year as required by 19 Tex. Admin.

Code § 89.1151(c). R. 16. To the extent Appellant challenges this finding, the Court finds no error.

        Further, when considering the appropriateness of the challenged education program, the

Hearing Officer (1) applied Daniel R.R. and Michael F. while recognizing the more recent Endrew

F.; (2) further recognized that the appropriateness of the IEP depends on compliance with proce-

dural and substantive components and that parental consent was not given for certain aspects

needed to evaluate H.W.; and (3) found that the District complied with procedural requirements

when developing H.W.’s IEP and that “the 2020-2021 IEP is appropriate and reasonably calculated

to produce progress rather than regression or trivial educational advancement.” R. 16-18. The pre-

ponderance of the evidence supports these findings of the Hearing Officer.

        Although the Hearing Officer found compliance with the IDEA’s procedural requirements

when the District developed the IEP, she also found a procedural error after the District obtained

parental consent for an AT evaluation in March 2020. R. 18-20. When considering whether the

District failed to assess H.W. for AT needs, the Hearing Officer recognized the duty to assess the

student in various areas, that the District faltered in that duty, and thus committed a procedural

violation of the IDEA once it had obtained parental consent. R. 18-19. Nevertheless, the Hearing

Officer also found that the procedural violation did not impede the child’s right to a free appropri-

ate public education and caused no deprivation of educational benefits. R. 20. Although the Hear-

ing Officer did not expressly find that the violation did not significantly impede the parents’ op-

portunity to participate, such finding is inherent in the decision. In fact, part of the procedural error

occurred because the District had deferred to the parents’ selection of an independent AT



                                                   41
        Case 5:21-cv-00344-JKP Document 19 Filed 08/31/21 Page 42 of 47




evaluator. See R. 19. The preponderance of the evidence supports these findings.

       The IDEA sets out numerous requirements for evaluation procedures. See 20 U.S.C. §

1414(b) and (c). And one such requirement is that school districts “ensure that . . . the child is

assessed in all areas of suspected disability.” Id. § 1414(b)(3)(B). But school districts must obtain

informed parental consent for initial assessments and any reevaluations. Id. § 1414(a)(1)(D) and

(c)(3); accord 34 C.F.R. § 300.300(a)(1)(iii) and (c)(1)(ii). Absent such consent, a district “may,

but is not required to, pursue” any initial evaluation or reevaluation by using “the consent override

procedures” set out in paragraph (a)(3). 34 C.F.R. § 300.300(a)(1)(iii) and (c)(1)(ii). Given the

discretionary nature of using the override procedures, the Court finds no error in not using them

when the preponderance of the evidence supports the Hearing Officer’s decision to find, in accord-

ance with 20 U.S.C. § 1415(f)(3)(E)(ii), that the student received a FAPE despite the procedural

violation.

F. COVID-19 Issues

       Appellant further argues that, not only did she not require a more restrictive environment

when the District proposed the challenged IEP in March 2020, but she does not require it now after

engaging in a virtual educational environment since March 2020. See ECF No. 14 at 27-28. Until

the new school year commenced a few days ago, the in person educational environment was una-

vailable to H.W. and other students.

       The pandemic has no doubt affected the learning environment not only for H.W. but for all

students within the Comal ISD. While there is no good time for a pandemic to emerge, the timing

for H.W. was particularly unfortunate given the March 2020 proposal to change her educational

program in a manner objected to by her parents. The pandemic affected the IEE provided by Dr.

Eskridge and limited its usefulness. It resulted in a virtual learning environment that had never



                                                 42
        Case 5:21-cv-00344-JKP Document 19 Filed 08/31/21 Page 43 of 47




been used before. It has limited the information available to the District and H.W.’s parents. It has

limited the ability to see what, if any progress, H.W. might have made since the challenged pro-

posal. But it provides no basis to find error in the decision of the Hearing Officer.

       Although Appellant argues that “[i]t would be inappropriate to permit placement in a more

restrictive environment without further data, even if it had been appropriate to make such a place-

ment determination in the first place, which it was not,” ECF No. 14 at 28, she provides no basis

or authority for the Court to make that finding. The Court’s inquiry is limited to two things –

compliance with the procedural requirements of the IDEA and whether the District developed an

IEP reasonably calculated to enable H.W. to receive educational benefit. See Bd. of Educ. of Hen-

drick Hudson Cent. Sch. Dist., Westchester Cty. v. Rowley, 458 U.S. 176, 206-07 (1982). Further,

both this Court and the Hearing Officer applied the established legal principles set out in Daniel

R.R. This Court has reviewed the findings of the Hearing Officer, conducted a modified de novo

review of the issues, and found no reason to reverse any portion of the Hearing Officer’s decision.

That Covid-19 forced H.W. into an entirely new educational environment provides no reason to

overturn the decision of the Hearing Officer or to make any finding contrary to the findings stated

therein. Regardless of the Covid-19 ramifications, the preponderance of the evidence supports

those findings and supports the decision of this Court.

G. Reliance on A.B.

       As the Court briefly discussed earlier, Appellant relies on A.B. ex rel. Jamie B. v. Clear

Creek Indep. Sch. Dist., 787 F. App’x 217 (5th Cir. 2019) (per curiam)) as dictating an outcome

in this case. And in her reply brief, she urges the Court to whether she is more like A.B. or the

student at issue in Brillon v. Klein Independent School District, 100 F. App’x 309 (5th Cir. 2004).

See ECF No. 18 at 4.



                                                 43
        Case 5:21-cv-00344-JKP Document 19 Filed 08/31/21 Page 44 of 47




       The Court will not reiterate its earlier brief pronouncements on this matter. Suffice to say

that it found A.B. procedurally and factually distinct from the facts here. Because Appellant so

forcefully argues that A.B. should control the outcome of this case, the Court further explains the

factual differences.

       First, A.B.’s educational programs resulted in much more progress by the student and

trended toward more time in general education until the District attempted to move him back to a

more special-education-oriented program in the Third Grade. See 787 F. App’x at 219. In a more

special-education environment in the First Grade, A.B. “progressed academically and linguisti-

cally, and his behavioral problems abated.” Id. The student’s success in that program resulted in a

promotion to a more general-education-oriented program in the Second Grade, which “was also a

success,” as shown by the student’s continued “academic and behavioral progress.” Id. H.W. has

not exhibited the same success and her educational programs have trended toward more and more

special education components.

       Second. the District Court in A.B. found that the student “‘exhibited the most progress’ and

‘received positive, nontrivial, academic and nonacademic benefits’ in the general-education class-

room.” Id. at 222. In this case, the preponderance of the evidence shows that H.W. does much

better and exhibits the most progress in the special education setting. Although the general educa-

tion classroom under the prior IEP provided H.W. some positive academic and nonacademic ben-

efits, and she made some progress on some IEP goals while mastering others, the preponderance

of the evidence shows that her overall academic record does not exhibit a meaningful educational

benefit. That A.B. uses the term “nontrivial” does not change the requirement that the benefit be

meaningful and appropriate.

       In addition, A.B. found that the student was “no longer disruptive in a disciplinary sense.”



                                                44
        Case 5:21-cv-00344-JKP Document 19 Filed 08/31/21 Page 45 of 47




787 F. App’x at 222. Again, that fact finding differentiates the case from this one. Similarly, the

District Court in A.B. “found both that A.B.’s academic progress was ‘markedly improved in a

general educational setting’ and that A.B.’s behavior and social skills had similarly improved due

to A.B.’s ability to model the conduct of his general-education classmates.” 787 F. App’x at 223.

Neither of those facts are present in this case. And, in A.B., there was evidence that the student

would “likely. . . regress” if moved back to the more restrictive environment. Id. This case includes

no such evidence. Unlike A.B., H.W. began her elementary path in the least restrictive environ-

ment and has progressively been shifted more and more to a more restrictive environment.

       H.W. is more like the student in Brillon because she is not making academic progress in

the general education setting and the preponderance of the evidence shows she clearly performs

better in the special education setting. See 100 F. App’x at 314. The Court has fully considered the

decision of the hearing officer at issue in A.B, as provided by Appellant. See ECF No. 14-1. Fol-

lowing the result of the per curiam circuit opinion in A.B. is neither warranted nor advised on the

facts of this case. Although the comparison here has been between Brillon and A.B., Daniel R.R.

is the binding Fifth Circuit authority that ultimately controls in this case. The Court has applied

the legal principles of Daniel R.R. to reach its conclusions in this case.

H. Summary and Appropriate Relief

       Based on the preponderance of the evidence, the Court has made an independent decision

while according due weight to the findings of the Hearing Officer. Under that review, it finds that

the District complied with the procedural and substantive requirements of the IDEA with the ex-

ception of the procedural error related to the AT evaluation. Appellant has not overcome the pre-

sumption in favor of the District’s educational plan. She has not carried her burden to show why

the challenged IEP and her resulting placement under that program were inappropriate under the



                                                 45
         Case 5:21-cv-00344-JKP Document 19 Filed 08/31/21 Page 46 of 47




IDEA.

        Having considered relevant factors holistically, the Court finds that the preponderance of

the evidence shows that educating H.W. in regular classes cannot be achieved satisfactorily and

the Comal ISD has tailored H.W.’s special education and services to her unique needs. Of course,

in reviewing the prospective judgment by the school district the Court appreciates that the inquiry

is whether the Court finds the IEP reasonable, not whether it regards it as ideal. The preponderance

of the evidence shows that the challenged individualized education program is reasonably calcu-

lated to enable H.W. to receive a meaningful and appropriate educational benefit, to make progress

appropriate in light of her circumstances, and to mainstream her to the maximum extent possible.

        With those findings on the preponderance of the evidence, the Court must next determine

what relief is appropriate. See 20 U.S.C. § 1415(i)(2)(C). Appellant asks the Court to reverse the

determination of the Hearing Officer and require the District to educate her in the general education

classroom. See ECF No. 14 at 29. Based on the preponderance of the evidence, such relief is clearly

not appropriate.

        Conversely, the District asks the Court to grant its motion for summary judgment on the

administrative record, order that Appellant take nothing, and enter any other relief to which the

District is entitled. See ECF No. 16 at 22. Of course, the Court has already denied the motion for

summary judgment, stated its intent to consider the filing as an appellate brief, and indicated that

it would apply the well-established procedure for reviewing the administrative record required by

the IDEA. See ECF No. 17 at 3-4. Thus, the District’s prayer for relief is not very helpful.

        Based on the preponderance of the evidence, the Court finds it is appropriate to affirm the

findings and determination of the Hearing Officer. Such affirmance is appropriate in light of the

purposes of the IDEA, which is principally to ensure that public schools provide eligible students



                                                 46
        Case 5:21-cv-00344-JKP Document 19 Filed 08/31/21 Page 47 of 47




with a free appropriate public education. And within that principal purpose lies the entirety of the

educational experience and its adaptation to confer benefits on the child.

       Although the Court has affirmed the findings and determination of the Hearing Officer, it

recognizes that much has changed in the intervening eighteen months since March 2020. Nothing

prohibits the parties from obtaining additional information relative to the placement decision. In-

deed, the Hearing Officer already ordered an AT evaluation. Based on that evaluation or other

information, the parties might decide to meet and confer in an effort to reach a mutual agreement

regarding H.W.’s placement. But absent a mutual agreement between the parties, the March 2020

IEP controls until updated through the normal ARDC process or otherwise ordered by a court of

competent jurisdiction.

                                       IV. CONCLUSION

       For the foregoing reasons, the Court affirms the Decision of the Hearing Officer. By sepa-

rate document, the Court will enter judgment affirming that decision.

       IT is so ORDERED.

       SIGNED this 31st day of August 2021.




                                      JASON PULLIAM
                                      UNITED STATES DISTRICT JUDGE




                                                47
